Thomas, J.
(dissenting):
Plaintiff was injured by the fumes of refined wood alcohol while applying varnish to one of the inner walls of appellant’s beer vats after several days at such employment. He was not appellant’s servant, but that of Lutz, the person who had agreed to do the work and furnish all the utensils, except the varnish and electric heaters. The tank in question at its base had an entrance opening ten by twelve inches in size, and another at the top about two inches in diameter, which furnished the only outlet for the fumes of the alcohol, which composed fifty-eight *780per centum of the varnish. Dr. Stein, of the firm vending the varnish, states that he told appellant’s chemist, Hartman, to give the men plenty of air. The question is, whether the appellant owed plaintiff the duty of furnishing a fan or blower to force air into the manhole, or an ejector to draw it through the bunghole. The alcohol was used to solve the shellac, and when the varnish was applied to the heated sides of the tank the alcohol was liberated and the warm vapor ascending found its way through the upper aperture of the tank, carried by a draft of air from the manhole. It was known in the trade that a fan driven at the manhole increased the current of air, and one witness said that he had devised an ejector to suck the air through the bunghole. Before treating the tank with a coat of varnish charcoal was burned within, and something in the way of fans or blower was necessary to carry off the fumes of it, and the same implement would expedite the outflow of the vapor of the alcohol. But the air tended to cool the sides of the tank, whereas their walls were heated so that when the varnish was laid on the alcohol would more' quickly evaporate and leave a better coating of shellac. There was evidence that blowers were used often, but the contractor, Lutz, did not use them save for the removal of the charcoal. There was nothing unusual in the composition of the varnish, as it merely involved shellac cut with Columbian spirits or refined wood alcohol, and was commonly used in the trade. The vapor of the alcohol tended to the intoxication of those in the tank, so that three men worked together, and, having applied the varnish for a half hour, they customarily came back to the room for relief. But the evidence is that persons working under its influence at times and in instances had received injury to their eyes, and in sporadic cases the impairment of the sight became permanent. It was such harm that befell the plaintiff after several days, during which he had no other injurious or disagreeable sensations than I will mention. He had a grogginess when, after a half hour, he first came out of a tank on the first day, which passed away. He was not disturbed the second, third and fourth days. On the fifth day the grogginess came again, impaired his memory and his self-control, so that he went home with the aid of his brother, and the dizziness progressed to a *781limitation of his vision. I find nothing that distinguishes the trade involving the use of this varnish from other vocations to which dangers from poisoning are incidental. The use of highly noxious chemicals in varying forms of combination is commonly found in the arts and sciences, and even in ordinary manual industry. The plaintiff was not a novice in varnishing such tanks, although he said that in his former employment blowers had been used. There was no reason, therefore, why the brewery company should not contract for the work and leave the responsibility with the contractor. The law does not forbid a person from turning over work involving dangers to those who make such work their special business, and who know the dangers and the. common ways of meeting them. This specializing in vocations exists in innumerable instances in the varying demands and necessities of mankind, and there is no occasion for excluding the varnishing of the interior walls of beer vats from the multitude of undertakings, great and small, that are made the subject of independent contract. But it is said that the Employers’ Liability Act imposes liability on the brewing company. ‘ ‘ Such contract or subcontract shall not bar the liability of the employer for the injuries to the employees of such contractor or subcontractor, caused by any defect in the condition of the ways, works, machinery or plant, if they are the property of the employer or are furnished by him, and if such defect arose, or had not been discovered or remedied, through the negligence of the employer, or of some person intrusted by him with the duty of seeing that they were in proper condition.” (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], § 200, as amd. by Laws of 1910, chap. 352.) The argument is this: The beer tank was a part of the owner’s works or plant; it was defective in that it did not have a blower to carry off alcoholic vapor in course of applying varnish by an independent contractor. Hence, the owner must respond. There was no defect in the tank. The blower is an implement of the contractor’s trade and not that of the owner. The danger arose from nothing that the owner controlled, but from the work the contractor did and the way he did it. The defect, if any, was in the contractor’s outfit. Therefore, the appellant has *782been burdened with the duty of supervising the outfit and the manner of doing the work, lest by the contractor’s omission his servants in the course of doing his will and his work should be harmed. If that were the legislative command, in the course of painting, repairing or building a house, the renovation of a steamship, in short, in the infinite variety of things that men upon their own premises employ others to do, every act or omission of the contractor may impute negligence to the contracting owner. In my judgment, it did not mean that. There were some errors upon the trial, notably in the reception of the testimony of Heuberger that Hartman told him that he could not use blowers. The plaintiff or his employer was not privy to it, and Lutz himself disclaims any limitation of his use of blowers or other safety devices. It is doubtful whether similar testimony by the cellarman was admitted against this defendant. It was not admissible.
The judgment and order should be reversed and a new trial granted, costs to abide the event.
Judgment and order affirmed, with costs.